COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00341-CR


Michael Lopez                          §    From Criminal District Court No. 3

                                       §    of Tarrant County (1490785D)

v.                                     §    July 5, 2018

                                       §    Opinion by Chief Justice Sudderth

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgments. The judgments are modified to

reflect that Lopez was acquitted on the first count of aggravated assault with a

deadly weapon and that there is only one ten-year sentence for his conviction on

count two. It is ordered that the judgments of the trial court are affirmed as

modified.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By /s/ Bonnie Sudderth
                                      Chief Justice Bonnie Sudderth